      Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 1 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CARL ROBINSON,                             :    Civil No. 1:20-CV-1171
                                           :
             Plaintiff,                    :
                                           :
             v.                            :
                                           :
SUPERINTENDENT THERESA                     :
DELBALSO, et al.,                          :
                                           :
             Defendants.                   :    Judge Jennifer P. Wilson

                                 MEMORANDUM

      On July 9, 2020, self-represented Plaintiff Carl Robinson, commenced this

action concerning the alleged interference with his legal mail and medical

treatment for an injury to his right hand. (Doc. 1.) Recently Robinson has filed

three “amended complaints.” (Docs. 15, 18 and 20.) Because of the dissimilarity

of claims raised in the original complaint and amended complaints, and the

individuals involved, the court will strike the amended complaints from the docket.

               FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Carl Robinson is an inmate housed at SCI-Mahanoy, who at the

time of filing his initial complaint lived in a Recovery Treatment Unit (“RTU”). In

his complaint, Robinson alleges that corrections staff interfered with his legal mail

on four occasions between May to December 19, 2018, resulting in the “loss of

[his] right to appeal and losing [his] case in the District Court.” (Doc. 1, ¶ 36.)

Next, he alleges medical staff have failed to accurately diagnose and treat his
      Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 2 of 7




broken right hand or monitor his chronic medical conditions (diabetes,

hypertension and cholesterol). (Id., ¶¶ 20–25, ¶ 33.) Finally, Robinson claims an

officer approached him “aggressively” on August 10, 2019, leaving him feeling

“threatened, confused and PTSD worsened by the encounter.” (Id., ¶ 26.)

      Robinson names two groups of Defendants. The first group consists of SCI-

Mahanoy employees: Superintendent Theresa Delbalso, Deputy Superintendent of

Centralized Services (“DSCS”) Lori White, Corrections Health Care Administrator

(“CHCA”) John Steinhart, Mailroom Supervisor Faith Walters, and Sergeant

(“Sgt.”) Torres. The second group consists of those who provide medical care for

inmates at SCI-Mahanoy: Correct Care Solutions (“Correct Care”) and Physician

Assistant (“PA”) Jenna Williams.

      On August 13, 2020, Robinson filed a motion for a temporary restraining

order seeking to require prison officials “to provide a medically appropriate course

of treatment and physical therapy,” including an evaluation by a specialist, for

Robinson’s hand injury. (Doc. 11.)

      On August 21 and 28, 2020, Robinson filed two of three amended

complaints. (Docs. 15 and 18.) The first two amended complaints are related to

each other, but not to the original complaint or the third amended complaint. In the

first two amended complaints, Robinson sets forth a failure to protect claim

following a November 1, 2019 incident, where he alleges that he was sexually

                                          2
       Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 3 of 7




assaulted by another inmate. (Doc. 15, ¶ 7.) He also challenges the April 1, 2020,

revocation of his Z code1 and transfer off the RTU to a “regular population”

housing unit. (Id., ¶¶ 10, 15.) Robinson claims that staff told him “he has to find a

cellmate.” (Id., ¶ 11.) In May 2020, Robinson requested protective custody rather

than accepting a cellmate. When he raised concerns for his safety, Superintendent

Mason advised Robinson to discuss his security concerns with the Restricted

Housing Unit (“RHU”) Lieutenant or Major. (Id., ¶ 16.) After refusing a direct

order to accept a cellmate, Robinson was placed in the RHU where he was sexually

harassed by Corrections Officer (“CO”) West. (Id., ¶ 18.) Robinson claims prison

staff removed his Z Code status in retaliation for filing grievances. (Id., ¶ 21.)

       The only difference between Robinson’s first amended complaint and his

second amended complaint is that he named Superintendent Mason as a Defendant

in the first amendment and DSCS White as a Defendant in the second. (Docs. 15,

18.) However, Robinson does not mention Superintendent Mason in the second

amended complaint. (Id.) Aside from DSCS White, Robinson does not mention

any of the Defendants named in the original complaint in the first or second

amended complaints.


       1
         A “Z Code” is a housing status given to inmates who, for a variety of reasons, are not
given a cellmate or double-celled, i.e., they are single-celled. See Pennsylvania Department of
Corrections (“DOC”) Policy 11.2.1, Reception and Classification, Section 5, Single-Celling (“Z
Code”) and Double-Celling Housing, available at https://www.cor.pa.gov/About%20Us/
Documents/DOC%20Policies/11.02.01%20Reception%20and%20Classification.pdf. (last
visited Sept. 6, 2020).
                                               3
      Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 4 of 7




      On August 31, 2020, Robinson filed a third amended complaint. (Doc. 20.)

Named as Defendants are Superintendent Delbalso, DSCS White, Dr. Newton, and

the Bureau of Health Care Services. (Id.) Dr. Newton provides mental health

treatment for inmates at SCI-Mahanoy, and is not named in the original complaint.

(Docs. 1, 20.) Robinson claims that on March 12, 2020, after reviewing his

medical records, he learned he was diagnosed with “phencyclidine–induced

psychotic disorder.” (Doc. 20, ¶ 5.) He claims he was “not put on notice or treated

for this diagnosis.” (Id., ¶ 6.) He claims unidentified staff are “fabricating and

falsifying [his medical] records willfully and intentionally” in retaliation for his

filing of prison grievances and § 1983 lawsuits. (Id., ¶¶ 7, 10.) He asserts an

Eighth Amendment claim against Superintendent Delbalso, DSCS White, Dr.

Newton and the Bureau of Health Services for failing to maintain accurate medical

records. (Id., ¶ 9.) Robinson’s third amended complaint does not mention the

claims presented in his original complaint or his first two amended complaints.

                                     DISCUSSION

      A. Rules Governing Amendments and Joinder of Defendants

      The Federal Rules of Civil procedure provide that a party may amend its

pleading once as a matter of course within twenty-one (21) days of service of the

complaint, or within twenty-one (21) days after the service of a responsive

pleading, or a motion filed under Rule 12(b), (e), or (f), whichever is earlier. See


                                           4
      Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 5 of 7




Fed. R. Civ. P. 15(a)(1). In all other circumstances, “a party may amend its

pleading only with the opposing party’s written consent or the court’s leave. The

court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      Rule 18(a) of the Federal Rules of Civil Procedure governs the joinder of

claims. Rule 18(a) provides: AA party asserting a claim ... may join, as

independent or alternative claims, as many claims as it has against an opposing

party.@ Fed. R. Civ. P. 18(a).

      Rule 20 of the Federal Rules of Civil Procedure limits the joinder of

defendants. Rule 20(a)(2) provides:

             Defendants. Persons ... may be joined in one action as
             defendants if:

             (A) any right to relief is asserted against them jointly,
             severally, or in the alternative with respect to or arising out
             of the same transaction, occurrence, or series of
             transactions or occurrences; and

             (B) any question of law or fact common to all defendants
             will arise in the action.

Fed. R. Civ. P. 20(a)(2)(A) and (B). “For courts applying Rule 20 and related

rules, ‘the impulse is toward entertaining the broadest possible scope of action

consistent with fairness to the parties; joinder of claims, parties and remedies is

strongly encouraged.’” Hagan v. Rogers, 570 F.3d 146, 153 (3d Cir. 2009)

(quoting United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 724 (1966)).

However, the policy behind Rule 20 is not a license to join unrelated claims and
                                           5
       Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 6 of 7




defendants in a single lawsuit. See Nicholas v. Heffner, 228 F. App’x 139, 141 (3d

Cir. 2007) (district court did not err in dismissing amended complaint setting forth

new action against new defendants with new claims arising out of a set of

operative facts unrelated to the factual claims in the original complaint); George v.

Smith, 507 F.3d 605 (7th Cir. 2007) (“[M]ultiple claims against a single party are

fine, but Claim A against Defendant 1 should not be joined with unrelated Claim B

against Defendant 2. Unrelated claims against different defendants belong in

different suits[.]”)

       Allowing prisoners to improperly join separate and distinct claims against

multiple defendants in a single action conflicts with the principles of the Prison

Litigation Reform Act (“PLRA”), as it allows inmates to circumvent the PLRA’s

filing fee requirement as well as the penalties associated with filing frivolous

actions. See 28 U.S.C. § 1915(g); see also Sanders v. Rose, 576 F. App'x 91, 94

(3d Cir. 2014). Instead of joining unrelated claims, a plaintiff’s remedy is to file a

separate lawsuit.

       B. Robinson’s Amended Complaints

    Here, Robinson’s first and second amended complaints set forth completely

   different causes of action from his original complaint. (Docs. 1, 15, 18.) His

 failure to protect and Z Code claims are completely unrelated to his medical and

    mail claims. Likewise, Robinson’s third amended complaint concerning his

                                           6
      Case 1:20-cv-01171-JPW-PT Document 24 Filed 09/18/20 Page 7 of 7




  previously unknown mental health diagnosis is a new claim, unrelated to those

presented in his original complaint. He also seeks to add new defendants with his

  amendment. Even though Robinson has the right to amend his complaint as of

   right at this point, he may not amend it to set forth a new action against new

 defendants arising out of different sets of operative facts unrelated to the factual

       claims in the original complaint. See Nicholas, 228 F. App’x at 141.

    Accordingly, the court will strike Robinson’s amended complaints without

   prejudice, so he may file a separate action concerning those events if desired.

                                   CONCLUSION

      For the above stated reasons, the first, second, and third amended complaints

(Docs. 15, 18, 20), which assert new causes of action unrelated to his original

complaint, will be stricken from the docket and returned to Plaintiff. An

appropriate order will issue.


                                              s/Jennifer P. Wilson
                                              JENNIFER P. WILSON
                                              United States District Court Judge
                                              Middle District of Pennsylvania
Dated: September 18, 2020




                                          7
